Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Shiraki (US. 9,819,169 B2) teaches “A structure (10) for fixing a connector (not shown, Col 4, line 64-66, connectors (not shown) that have been attached to the connector attaching portions 22 are arranged on the lower opening portion 14 side of the box body 12) to a fixing portion (16) comprising: 
the connector (not shown, Col 4, line 64-66, connectors (not shown) that have been attached to the connector attaching portions 22 are arranged on the lower opening portion 14 side of the box body 12); and the fixing portion (16), 5wherein the fixing portion (16) comprises a bracket (70) and a fitting portion (See Reproduced Drawing 1), the bracket (70) being erected on the fixing portion (16), wherein the connector (not shown, Col 4, line 64-66, connectors (not shown) that have been attached to the connector attaching portions 22 are arranged on the lower opening portion 14 side of the box body 12) comprises a lock portion (40) configured to, when the bracket (70) is inserted into the lock portion (40) by attaching the connector (not shown, Col 4, line 64-66, connectors (not shown) that have been attached to the connector attaching portions 22 are arranged on the lower opening portion 14 side of the box body 12) to the fixing portion (16), lock the bracket (70).”
Shiraki (US. 9,819,169 B2) does not teach “wherein the fitting portion is configured such that a part of the connector is fitted into the fitting portion when the connector is attached to the fixing portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-6 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831